                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

CHRISTOPHER M. MCGRAW,                      :   CIVIL ACTION NO. 1:18-CV-1824
                                            :
                    Plaintiff               :   (Chief Judge Conner)
                                            :
             v.                             :
                                            :
JOHN DOES and JANE DOES 1-10,               :
and DAUPHIN COUNTY,                         :
                                            :
                    Defendants              :

                                       ORDER

      AND NOW, this 4th day of April, 2019, upon consideration of the motion

(Doc. 9) to dismiss filed by defendant Dauphin County pursuant to Federal Rule

of Civil Procedure 12(b)(6), 1 see FED. R. CIV. P. 12(b)(6), wherein Dauphin County

contends that plaintiff Christopher M. McGraw (“McGraw”) fails to state a claim

for municipal liability pursuant to Monell v. New York City Department of Social

Services, 436 U.S. 658 (1978), and specifically contends that McGraw’s singular

and cursory assertion that “Dauphin County failed to properly train its officers

which resulted in Defendants’ violations of Plaintiff’s constitutional rights,” (Doc. 1

¶ 20), absent any supporting factual allegations, fails to satisfy minimum pleading

standards, (Doc. 13 at 3-6), and the court observing that, to state a Monell claim, a

plaintiff must show that “the alleged constitutional transgression implements or



      1
         Also before the court is plaintiff’s motion (Doc. 16) pursuant to Federal Rule
of Civil Procedure 15(a)(2) for leave to amend the complaint to identify by name the
Jane Doe and John Doe defendants included therein. Our disposition of Dauphin
County’s motion to dismiss moots any need to address the substance of the motion
for leave to amend.
executes a policy, regulation[,] or decision officially adopted by the governing body

or informally adopted by custom,” Mulholland v. Gov’t Cty. of Berks, 706 F.3d 227,

237 (3d Cir. 2013) (citation omitted), which standard tasks a plaintiff to identify the

challenged policy, attribute it to the public entity, and show a causal connection

between the execution of the policy or custom and the injury suffered, see Natale

v. Camden Cty. Corr. Facility, 318 F.3d 575, 583-84 (3d Cir. 2003), and the court

further observing that, for purposes of a failure-to-train claim, the plaintiff must

plead facts demonstrating that the alleged training deficiency amounts to deliberate

indifference to the constitutional rights of individuals who will come into contact

with the entity’s employees, Thomas v. Cumberland County, 749 F.3d 217, 222 (3d

Cir. 2014) (quoting Carter v. City of Philadelphia, 181 F.3d 339, 357 (3d Cir. 1999)),

requiring the plaintiff to establish that the municipality “disregarded a known or

obvious consequence” of its action, Connick v. Thompson, 563 U.S. 51, 61 (2011)

(quoting Bd. of Comm’rs v. Brown, 520 U.S. 397, 410 (1997)), and the court noting

that McGraw’s complaint contains no factual allegations with respect to Dauphin

County other than the conclusory assertion that Dauphin County “failed to train

its officers,” (Doc. 1 ¶ 20), which allegation is plainly insufficient to articulate a

“plausible claim for relief,” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009), and to provide

Dauphin County “fair notice of what the . . . claim is and the grounds upon which it

rests,” Phillips v. County of Allegheny, 515 F.3d 224, 232 (3d Cir. 2008) (omission in

original) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)), and the court

finding that McGraw’s Monell claim as presently constituted must be dismissed for

failure to state a claim for which relief may be granted, but also mindful that courts


                                             2
should grant leave to amend before dismissing a curable claim in a civil rights case

unless amendment would be inequitable or futile, Grayson v. Mayview State Hosp.,

293 F.3d 103, 108 (3d Cir. 2002), and the court concluding that, because McGraw’s

Monell claim is factually and not legally deficient, the claim is curable and leave to

amend is appropriate, it is hereby ORDERED that:

      1.     Dauphin County’s motion (Doc. 9) to dismiss is GRANTED.

      2.     Count I of McGraw’s complaint is DISMISSED without prejudice to
             the extent it fails to state a Monell claim against Dauphin County.

      3.     McGraw is GRANTED leave to file an amended pleading addressing
             the factual deficiencies discussed herein. The amended pleading may
             also identify by name the Jane Doe and John Doe defendants included
             in the initial complaint. Any amended pleading filed pursuant to this
             paragraph shall be filed within 21 days of today’s date.

      4.     McGraw’s motion (Doc. 16) for leave to amend is DEEMED moot in
             view of the court’s resolution of Dauphin County’s motion to dismiss
             and the leave granted in paragraph 3 above.




                                        /S/ CHRISTOPHER C. CONNER
                                        Christopher C. Conner, Chief Judge
                                        United States District Court
                                        Middle District of Pennsylvania
